Citation Nr: 1755440	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  09-44 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1988 to May 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Regarding the PTSD claim, the Veteran filed that claim specifically as for service connection for PTSD, and the January 2009 rating decision denied the claim as for service connection for PTSD.  The PTSD claim is granted herein, as explained below.  Therefore, the Board has most appropriately recharacterized the claim as simply for entitlement to service connection for PTSD.

In July 2014 and March 2016, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further appellate review.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to have arisen from a traumatic event in active service.

2.  The Veteran's back disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis was not manifested in service or within one year of discharge.

3.  The Veteran's congenital L5 abnormality constitutes a congenital defect, and no additional disability due to superimposed disease or injury in service is shown.

4.  The Veteran is not shown to have a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a back disability are not met; service connection may not be presumed.  38 U.S.C. §§ 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.9 (2017).

3.  The criteria for service connection for a right knee disability are not met.  
38 U.S.C. §§ 1110, 5107(b) ( 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's claim for service connection for PTSD is granted herein, as explained below.  Therefore, any issues as to the duties to notify and assist the Veteran with regard to the PTSD claim are moot.

With regard to the Veteran's claims for service connection for a right knee disability and a back disability, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5102, 5103(a), 5103A, 5106 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

The Board finds that March 2008 and October 2008 notice letters fully satisfied VA's duty to notify the Veteran.  See 38 U.S.C.A. § 5103(a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records are all in the claims file.  The Veteran has not identified any outstanding records for VA to obtain.

VA's duty to assist generally includes the duty to provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded VA examinations for his knees and back in September 2016.  An August 2017 VA medical opinion (addendum) was also obtained.  Taken together, the Board finds that the VA examination reports with the clarifying medical opinion are adequate upon which to base a decision on the Veteran's claims.  The VA examiner reviewed the file, took a history from the Veteran, examined him, and provided adequate rationales for his conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.

In July 2014 and March 2016, the Board remanded the Veteran's claims so that his more recent VA treatment records could be associated with the claims file, so that he could be afforded another opportunity to identify any outstanding treatment records, and so that he could be afforded VA examinations relating to his claims.  Subsequently, all the more recent VA treatment records were obtained, a May 2016 development letter was issued asking the Veteran to identify any outstanding treatment records, and he was afforded the September 2016 VA examinations and the August 2017 addendum opinion was obtained.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, for the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a), including arthritis, that manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  A veteran may also establish service connection for a "chronic" listed in 
38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 
38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).

A.  PTSD

The Veteran served as a U.S. Navy radioman from August 1988 to May 1992.  His service personnel records show he served aboard the U.S.S. Ranger (CV-61) in support of Operation Desert Storm between December 1990 and June 1991.  He claims entitlement to PTSD.  

In his October 2008 stressor statement, the Veteran reported that around April 1991, while on liberty in Abu Dhabi, he and a fellow sailor took a taxi to return to their ship, but the taxi instead drove them to a place where armed local men approached the taxi.  The Veteran reported that his buddy (by name) threatened the cab driver at knife point to drive away, and the driver took them away and they returned to their ship.  He reported in his statement that they were afraid they might be killed.  The Board acknowledges that another report of the same incident by the named sailor is consistent with the Veteran's account.  In that regard, the Board finds the circumstances of this case to be akin to cases involving an alleged in-service personal assault, where under 38 C.F.R. § 3.304(f)(5), "evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  statements from . . . service members. . . VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred."  38 C.F.R. § 3.304(f)(5) (2016).  In this case, a separate report of the alleged stressor incident by the named sailor found in the latter's record is consistent with the Veteran's account.  Moreover, as shown below, both VA examiners found that the Veteran's reported stressor was sufficient to support a PTSD diagnosis.  Therefore, resolving all doubt in the Veteran's favor, the stressor is corroborated and found to have occurred.

The Veteran's service treatment records are silent as to any psychiatric complaints. Service personnel records show that the Veteran had sustained above average performance with no indicators of a response to an actual or threatened assault.  

Post-service, the Veteran's VA treatment records show he has been followed for diagnosed PTSD since September 2008.  See CAPRI, received September 2014 at p.505 of 583.  VA treatment records show that he reported the in-service stressor involving the taxi ride.  See id.

The Veteran was afforded a VA examination in September 2016.  The VA examiner noted the Veteran's account of the taxi incident, and noted that it met Criteria A under the DSM for a PTSD stressor.  The examiner further noted that all the other PTSD criteria under the DSM were met, including (but not limited to) symptoms of feelings of detachment or estrangement from others, hypervigilance, exaggerated startle response, and sleep disturbance.  Other symptoms such as anxiety and suspiciousness were also noted.  The examiner diagnosed PTSD, and specifically noted that it was based on the in-service stressor reported by the Veteran (involving the taxi ride during his deployment).  

The September 2016 VA examiner had noted that the VBMS file was not available for review at the time of the examination.  The AMC subsequently ordered a VA medical opinion from a different VA examiner.  The May 2017 VA medical opinion shows that examiner essentially opined that although the Veteran has PTSD under the DSM-V criteria, and although the stressor reported by the Veteran involving the taxi ride "is sufficient for a diagnosis of PTSD," the stressor was unsubstantiated.  The examiner noted no other indicators of trauma related symptoms.  As noted above, however, the Board has resolved all doubt in the Veteran's favor based on other statements of the same incident, and concedes the stressor occurred.

Therefore, as the reported in-service PTSD stressor is conceded, and based on the evidence of diagnosed PTSD based on that stressor, the Board finds that entitlement to service connection for PTSD is warranted.

B.  Back

The Veteran also claims he has a back disability due to his active service.

In an October 2008 statement, the Veteran explained that he injured his back performing "burn runs" of classified materials going up and down five decks and carrying duffel bags weighing 80 pounds or more to burn in an incinerator. 

A March 1989 service treatment record shows the Veteran complained of back pain after carrying burn bags.  He had full range of motion, but tenderness around L1-L2 and difficulty bending forward.  A muscle spasm was diagnosed.  The Veteran's May 1992 separation examination report shows examination of the spine was normal.  See STRs at p.11 of 75.  On his May 1992 separation report o medical history, the Veteran denied recurrent back pain, arthritis, or any bone or joint deformity.  .  See id. at p.13 of 75.

Within one year of separation, there was no evidence of manifestations of chronic disability such as arthritis.  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(a) are not for application.

Post-service, a December 2006 VA treatment record shows the Veteran complained of back pain.  See CAPRI, received September 2014 at p.470 of 583.  A December 2006 VA x-ray report for the lumbar spine shows findings of "congenital assimilation of L5 with the sacrum with normal alignment. No osseous, intervertebral disc or soft tissue abnormality."  The impression was "congenital anomaly."  See CAPRI, received September 2014 at p.576 of 583.  A July 2008 VA x-ray report for complaints of low back pain was unremarkable.  See id. at p.564 of 583.  

A September 2016 VA examination report shows the Veteran reported experiencing back pain.  An x-ray report shows the impression was moderate intervertebral disc space narrowing and mild facet hypertrophy at L5-S1, as well as retrolisthesis of L5 on S1.  The examiner noted that the x-ray did not reveal any arthritis.  

The examiner opined (see exam in CAPRI, received September 2016 at p.44 of 70) that the Veteran's back condition is not related to the Veteran's active service.  The examiner provided a very detailed rationale for the conclusion.  The examiner noted that the March 1989 service treatment record showed the Veteran had full range of motion, motor, sensory, and deep tendon reflexes were all normal, and he was diagnosed with a muscle spasm, and after 48 hours of limited duty he returned to full duty until his separation. The examiner further noted that the May 1992 separation examination report showed no diagnosed spine condition, and the Veteran denied recurrent back pain on his separation report of medical history.  The examiner further noted that the December 2006 x-ray of the Veteran's spine revealed no abnormality except congenital assimilation of L5 with the sacrum
with normal alignment.  Regarding the congenital abnormality, the examiner opined that it constituted a congenital defect, and that it was not subject to either improvement or deterioration.  With regard to the specific question as to whether there was any additional disability due to disease or injury superimposed upon
such congenital defect during service, the examiner reiterated that no additional disability during active military service with regard to the thoracolumbar spine was shown.  The examiner also explained, citing specific medical literature, that disc degeneration and accompanying arthritis is a common development, and that age-related changes are present in 40 percent of adults over age 35 years and in almost all individuals over age 50.

An August 2017 addendum was obtained from the same examiner, in which he essentially reiterated his prior opinion, and added, regarding the Veteran's assertion that his current back condition was due to the burn runs in service, that his assertion was purely conjecture or speculative.

In light of all of the above, the Board finds that the preponderance of the evidence is against finding that the Veteran's back disability is related to his active service.  As shown above, examination of his spine was normal at separation, and he denied recurrent back pain on his separation report of medical history.  The Board finds the September 2016 opinion of the VA examiner, with the August 2017 addendum, to be the most probative opinion of record, which is uncontroverted by any other medical evidence of record.  That examiner gave a very detailed rationale for his conclusions, which are supported by the documentative medical evidence of record.

Regarding the congenital abnormality shown in the December 2006 x-ray report, the Board notes that congenital and developmental "defects" do not constitute diseases or injuries within the meaning of the applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  Service connection may be awarded, however, for congenital "defects" that are subject to, or aggravated by, a superimposed disease or injury in service that results in additional disability.  Carpenter v. Brown, 8 Vet. App. 240, 245 (Vet. App. 1995); VAOPGCPREC 82-90 (July 18, 1990).  

The Board finds that the Veteran's congenital L5 abnormality it constitutes a congenital "defect" that was not subject to additional disability due to disease or injury in service.  The Board finds the September 2016 VA examiner's opinion to be the most probative evidence regarding the nature and etiology of the congenital defect, which is not contradicted by any other medical evidence or opinion of record.

To the extent that the Veteran nevertheless opines that his back condition is related to the burn runs in service, the Board finds the findings and opinions of the September 2016 VA examiner, and his addendum opinion, to be more persuasive and probative based on the very detailed rationale for the opinions.

In light of the above, the Board concludes that the preponderance is against finding that the Veteran's back disability is related to his active service, or to any service connected disability; the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

C.  Right Knee

The Veteran served on active duty in the Navy from August 1988 to May 1992.  He contends that he has a right knee disability due to his active service.

In an October 2008 statement, the Veteran alleged that he incurred bilateral knee disabilities in service due to stripping and waxing the decks of the ship, and having to be on his knees for long periods at a time on a weekly basis.  He also alleged that the waves while aboard caused heavy stress to his knee joints.

A May 1990 service treatment record shows the Veteran reported right knee pain with no history of trauma.  Moderate effusion and questionable minor crepitus was noted on examination.  Arthrocentesis was performed, and it was noted that 25 cc of fluid was removed.  See STRs, received October 2008 at p.3 of 10.  Inflammatory effusion of questionable or unknown etiology was diagnosed.  A follow-up May 1990 record shows a diagnosis of right knee effusion of unknown etiology.  See STRs received October 2008 at p.5 of 10.  A June 1990 record again noted swelling and tenderness, and inflammation effusion to right knee was diagnosed.  See id. at p.7 of 10.  A September 1990 record shows the Veteran reported right knee pain for eight months.  It was noted that an x-ray was negative.  Tenderness in the medial patellar area was noted, and crepitus.  Patellofemoral pain was diagnosed.  See id. at p.9 of 10.  His May 1992 separation examination report shows no right knee complaints, and that musculoskeletal examination was normal.  See STRs at p.11 of 75.  On his May 1992 separation report of medical history, the Veteran denied any trick or locked knee, arthritis, or any bone or joint deformity.  See id. at p.13 of 75.

Post-service, a December 2006 VA treatment record shows the Veteran reported bilateral knee pain.  See CAPRI, received September 2014 at p.470 of 583.  A December 2006 VA x-ray report shows no joint effusion, fracture, or subluxation was found, and the impression was negative.  See CAPRI, received September 2014 at p.577 of 583.  None of the Veteran's VA treatment records show any diagnosed right knee condition.

The Veteran was afforded a VA examination in September 2016.  The examiner noted that the medical evidence of record was silent as to any diagnosed chronic right knee condition.  Range of motion of the right knee was normal, including after repetitive use testing, with no pain noted on examination, muscle strength testing was 5/5, and joint stability testing revealed no instability, although crepitus was noted.  

In an August 2017 addendum, the same examiner clarified that the Veteran's right knee was normal on examination.  The examiner also noted that the VA treatment records showed no medical evidence of any right knee disability, and that a December 2006 VA x-ray revealed no joint effusion, fracture, or subluxation.  The examiner acknowledged the Veteran's history of right knee treatment in 1990, including right knee effusion and patellofemoral pain.  The examiner noted, however, that the Veteran's right knee treatment in service was acute and isolated and resolved without residuals, as evidenced by the silence of his May 1992 separation examination that showed no right knee complaints, and that showed musculoskeletal examination was normal.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current right knee disability at any time during the period on appeal, service connection for such cannot be granted.  See id.  

While the Board acknowledges the Veteran has complained of right knee pain, pain alone, without a diagnosed or identifiable underlying condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board acknowledges the Veteran's implicit assertion that he does in fact have a right knee disability.  There simply is not, however, any medical evidence tending to indicate such.  Moreover, the Veteran is not shown to have any medical background.  Therefore, the Board finds his lay opinion that he has a current right knee disability to have no probative value. 

Therefore, as no right knee disability is shown at any time during the period on appeal, the Board concludes that the preponderance of the evidence is against the claim, and service connection is denied; the benefit of the doubt rule is not for application.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right knee disability is denied.


REMAND

The Veteran also contends that he incurred a left knee disability in service.

As noted above, in his October 2008 statement, the Veteran alleged that he incurred bilateral knee disabilities in service prolonged periods on his knees stripping and waxing the decks of the ship, and due to the waves while aboard causing heavy stress to his knee joints.

As an initial matter, the Board acknowledges that a May 1990 service treatment record shows the Veteran reported left knee pain, but no trauma or injury.  Mild internal derangement, likely cruciate, was diagnosed.  An x-ray was ordered, which was noted as normal.  See STRs, received October 2008 at p.1 of 10.

Post service, a December 2006 VA treatment record shows the Veteran reported bilateral knee pain.  See id. at p.470.  A December 2006 VA x-ray was negative.  See CAPRI, received September 2014 at p.577 of 583.  A January 2008 VA urgent care record shows the Veteran complained of medial left knee pain that began three days prior while performing a kick used in martial arts demonstration.  He also reported a prior history of injuring his left knee in service.  See id. at p.410 of 583.  A January 2008 VA x-ray was grossly unremarkable.  See id. at p.575 of 583.  A February 2008 VA orthopedic record notes an assessment of left knee internal derangement and probable torn meniscus, and an MRI was planned.  See CAPRI, received September 2014 at p.404 of 583; see also p.445 (telephone note).  An April 2008 VA orthopedic record notes that an MRI of the left knee showed a possible tear of the undersurface of the medial meniscus, and the physician noted that this could explain the Veteran's symptoms.  See CAPRI, received September 2014 at p.395 of 583; see also p.564 of 583 (MRI report).

Most recently, the Board remanded the claim so that the Veteran could be afforded a VA examination.  A September 2016 VA examination report, with an August 2017 addendum opinion by the same examiner, shows that range of motion testing, strength testing, and stability testing was all normal, although crepitus was found.  The examiner noted that although the April 2008 MRI noted an increased signal of the posterior horn of the medial meniscus suggestive of a possible tear, no meniscal tear had been diagnosed.  In the addendum, the examiner essentially opined that the Veteran's left knee was normal.  The examiner noted that no chronic left knee condition was diagnosed in any of the Veteran's VA treatment records, or at the time of separation from service.

As shown above, however, the February 2008 VA orthopedic record notes an assessment of left knee internal derangement and probable torn meniscus, and the April 2008 VA orthopedic record notes that the possible meniscal tear shown in the MRI should explain the Veteran's symptoms.  Therefore, the VA treatment records indicate that the Veteran may have, or may have had in 2008, around the time the Veteran filed his March 2008 claim, a left knee internal derangement or a meniscal tear.  In light of the conflicting medical evidence, the Board finds that a remand is necessary to obtain a new VA examination, with an MRI, for clarification as to whether the Veteran has any left knee disability, including left knee derangement or a left knee meniscal tear, and if so, whether it is related to his active service.

Accordingly, the case is REMANDED for the following action:

1.  Please note that the CAPRI records show that the Veteran's address is a PO Box (the Board notes certain mail has been returned).  Please ensure that if the Veteran's address essentially remains unchanged, that it should be updated in the system to properly reflect that it constitutes a "PO Box."

2.  Afford the Veteran a new VA orthopedic examination to address the nature and etiology of his claimed left knee disability.  All necessary clinical tests should be performed.  An MRI or other appropriate technique must be performed to resolve the issue of the presence of a meniscal tear.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as to whether it is "at least as likely as not" that any left knee disability identified on examination is related to the Veteran's active service, including his reported history of prolonged periods on his knees stripping and waxing the decks of the ship, as well as waves causing stress to his knees.

Please note the May 1990 service treatment record showing diagnosed mild internal derangement, likely cruciate.  See STRs, received October 2008 at p.1 of 10.  Also note to the VA examiner the February 2008 VA orthopedic record noting an assessment of left knee internal derangement and probable torn meniscus, and the April 2008 VA orthopedic record noting the possible meniscal tear shown in the MRI that could explain the Veteran's symptoms.

Any opinion must be accompanied by a complete rationale.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the 
matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


